[CEO/CFO Form]
PREFERRED APARTMENT COMMUNITIES, INC.
EXECUTIVE SEVERANCE AND CHANGE-IN-CONTROL PLAN
PARTICIPATION AGREEMENT
This Participation Agreement (the “Participation Agreement” or this “Agreement”)
is entered into effective as of __________________________, 2020 (the
“Participation Date”), by and between Preferred Apartment Advisors, LLC. (the
“Employer”) and you (the “Participant”), pursuant to the Preferred Apartment
Communities, Inc. Executive Severance and Change in Control Plan (the “Plan”).
The Participant agrees that the terms and conditions of this Agreement and the
Plan will govern the Participant’s rights with respect to the severance and
change-in-control benefits provided under Sections 5(b) and 5(c) of the Plan
(the “Benefits”). The Employer agrees to be bound by all the terms of the Plan
that apply to it as the employing Affiliate of the Company. The Participant and
the Employer agree to execute such further instruments and to take such further
action as may reasonably be necessary to carry out the intent of this
Participation Agreement. Except as defined in this Participation Agreement
(including Exhibit A attached hereto), capitalized terms have the same meanings
ascribed to them in the Plan.
The Participant and the Employer have entered into this Participation Agreement
and have agreed to the terms and conditions included in Exhibit A as an express
incentive for the Participant and the Employer to enter into the Participation
Agreement and in consideration for the Employer or any of its Affiliates
providing the consideration set forth in the Participation Agreement and
Confidential Information to the Participant, to further protect the trade
secrets and Confidential Information disclosed or entrusted to the Participant,
to protect the business goodwill of the Company Group and its Affiliates, to
protect the business opportunities disclosed or entrusted to the Participant,
and to protect the other legitimate business interests of the Company Group and
its Affiliates. In executing this Participation Agreement, the Participant
expressly acknowledges and agrees that (a) the Participation Agreement aligns
the Participant’s interests with the Company Group’s and its Affiliates’
long-term business interests and creates a further incentive for the Participant
to build the Company Group’s and its Affiliates’ goodwill, and (b) the
provisions contained in Exhibit A are reasonably related to the Company Group’s
and its Affiliates’ legitimate interests in protecting their goodwill.
The terms and conditions of this Participation Agreement as offered herein must
be accepted by the Participant within five business days of the date this
Agreement is signed by the Employer below. Failure to timely accept the terms by
such time will result in immediate and irrevocable cancellation of the
participation offered.
1. Participation. In accordance with, and subject to, the terms and conditions
of the Plan, the Employer hereby allows the Participant to participate in the
Plan and to be treated as an Eligible Individual under the Plan.
2. Applicable Severance Multiplier. The Participant is hereby designated as
eligible to receive severance benefits pursuant to Section 5(b) of the Plan.
Pursuant to the Participant’s participation as an Eligible Individual under the
Plan, upon a qualifying termination of



--------------------------------------------------------------------------------



employment as provided in Section 5(b) or Section 5(c) of the Plan, the
Participant will be entitled to receive certain severance benefits that are
based upon the Participant’s Applicable Severance Multiple. The Participant’s
Applicable Severance Multiple is 2.0, for purposes of Section 5(b) of the Plan
and 3.0 for purposes of Section 5(c) of the Plan.
3. “Cause” Definition. The following clause shall be added to the end of the
definition of “Cause” under the Plan:
“No termination of employment shall be for Cause as set forth in clause (i),
(ii), (vi), or (vii) above until there shall have been delivered to the Eligible
Individual a copy of a written notice setting forth that the Eligible Individual
has engaged in the conduct described in clause (i), (ii), (vi), or (vii), as
applicable, and specifying the particulars thereof in detail. No act, nor
failure to act, on the Eligible Individual’s part shall be considered “willful”
unless he has acted, or failed to act, with an absence of good faith and without
reasonable belief that his action or failure to act was in the best interest of
the Company and its Affiliates. Notwithstanding anything contained in this Plan
to the contrary, no failure to perform by the Eligible Individual after Notice
of Termination is given by the Eligible Individual shall constitute Cause.”
4. “Good Reason” Definition. The following clause (v) shall be added to the end
of the first sentence included in the definition of “Good Reason” under the
Plan:
“, or (v) following a Change in Control, (A) the Eligible Individual ceasing to
serve as the [Chief Executive Officer] [Chief Financial Officer] of the
acquiring or successor company, reporting directly to the Board of Directors of
such entity, or (B) the acquiring or successor company not existing as a
publicly traded corporation.”
In addition, the reference to “clauses (i) through (iv) above” in the
penultimate sentence of the “Good Reason” definition under the Plan shall be
substituted with a reference to “clauses (i) through (v) above.”
5. Restrictive Covenants; Recovery of Payments. In exchange for the Employer’s
entry into this Agreement, the Participant agrees to the obligations set forth
in Exhibit A. If the Committee determines that the Participant has committed a
breach of any such obligations, upon notice from the Employer, the Participant
shall forfeit and/or reimburse to the Employer all or a portion of the Benefits
subject to this Participation Agreement and the Plan, as the Committee deems
appropriate under the circumstances.


[Signature Page Follows]




2



--------------------------------------------------------------------------------



PREFERRED APARTMENT ADVISORS, LLC


By: __________________________________ 
Name: _______________________________
Title: _______________________________






PREFERRED APARTMENT COMMUNITIES, INC.


By: ___________________________________  
Name: ______________________________
Title: _______________________________




PARTICIPANT
____________________________________________ 
Date: ________________________
[Insert Name]


3




--------------------------------------------------------------------------------





EXHIBIT A
TO PREFERRED APARTMENT COMMUNITIES, INC.
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL PLAN
PARTICIPATION AGREEMENT


1. Defined Terms; Employment Relationship; Application of Exhibit A. Capitalized
terms used in this Exhibit A that are not defined in this Exhibit A shall have
the meanings assigned to such terms in the Preferred Apartment Communities
Severance and Change in Control Plan (the “Plan”) or in the Participation
Agreement to which this Exhibit A is attached (the “Agreement”), as applicable.
This Exhibit A supersedes any other similar restrictive covenants contained in
any other agreement between the Participant and any member of the Company Group
and any of their Affiliates.
As used in this Exhibit A, the following terms shall have the following
meanings:
1.(a) “Business” means the Company Group’s business at the time of the
Participant’s termination of employment, as described in the filings of
Preferred Apartment Communities, Inc. with the Securities and Exchange
Commission; provided, however, that if the Participant’s termination of
employment occurs within 60 days following the occurrence of a Change in
Control, “Business” shall mean the business described in this Section 1(a) as in
existence immediately prior to the Change in Control.
2.(b) the “Company Group” means and includes, by virtue of existing agreements
to control and safeguard the intellectual property developed, licensed, used,
maintained and owned by each of, Preferred Apartment Communities, Inc., which is
domiciled in Atlanta, Georgia, and all other companies in which Preferred
Apartment Communities, Inc. owns a direct or indirect controlling interest or is
the controlling shareholder, together with all direct and indirect subsidiaries
and successors of all such companies.
3.(c)  “Confidential Information” means any of the following: (i) non-public
information, (ii) knowledge, (iii) data, (iv) Trade Secrets and any other
information that provides any member of the Company Group with a competitive
advantage by virtue of not being publicly known, (v) proprietary information,
(vi) confidential information, or (vii) non-public information provided to any
member of the Company Group by its tenants, lenders, borrowers, or any other
customers, suppliers, contractors, subcontractors, agents or representatives
with an expectation of confidentiality that is obtained by or disclosed to the
Participant as a result of the Participant’s employment or affiliation with the
Company Group.
4.(d) “Competing Business” means any business, individual, partnership, firm,
corporation, or other entity which engages in the Business in the Restricted
Area. In no event will any member of the Company Group be deemed a Competing
Business.
5.(e) “Developments” means any invention, modification, discovery, design,
development, improvement, process, software program, work of authorship,
documentation,
A-1



--------------------------------------------------------------------------------



formula, data, technique, know-how, secret or intellectual property right
whatsoever or any interest therein, whether or not patentable or registrable
under copyright or similar statutes or subject to analogous protection.
6.(f) “Fund” means any investment fund, pooling vehicle or separate account
managed or established by any member of the Company Group or any of such
members’ Affiliates (regardless of sector or geographic focus).
7.(g) “Governmental Authority” means any governmental, quasi-governmental,
state, county, city, or other political subdivision of the United States or any
other country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.
8.(h) “Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations, and occupational, safety, and health standards or
controls, including those arising under environmental laws) of any Governmental
Authority.
9.(i) “Noncompetition Prohibited Period” means the period during which the
Participant is employed by any member of the Company Group and ending twelve
(12) months following the date on which the Participant is no longer employed by
any member of the Company Group.
10.(j) “Nonsolicitation Prohibited Period” means the period during which the
Participant is employed by any member of the Company Group and ending
twenty-four (24) months following the date on which the Participant is no longer
employed by any member of the Company Group.
11.(k) “Prohibited Period” means the Noncompetition Prohibited Period and/or the
Nonsolicitation Prohibited Period, as applicable.
12.(l) “Portfolio Company” means any individual or corporation, association,
partnership, limited liability company, joint venture, joint stock or other
company, business trust, trust, organization, or other entity of any kind in
which any Fund has an investment (or such equivalent term as defined in the
applicable fund or separate account governing documents).
13.(m) “Records” means all files, records, documents, memoranda, books, papers,
plans, information, letters, drawings, specifications, equipment and similar
items, and copies thereof or therefrom, in any physical or electronic form
(e.g., printed copies, electronically stored files, computer hard drive,
microfilm, etc.), relating to the business of any member of the Company Group,
whether prepared by the Participant or otherwise coming into the Participant’s
presence.
14.(n) “Restricted Area” means any geographical area within 25 miles of any
location in which any member of the Company Group engages in the Business,
which, for the
A-2



--------------------------------------------------------------------------------



sake of clarity, includes any property site managed, operated, financed, or
otherwise utilized in the Business by any member of the Company Group.
15.(o) “Trade Secrets” means the trade secrets of the Company Group as defined
under applicable law.
2. Confidential Information
i.The Participant acknowledges that all Confidential Information is the property
of the Company Group.
ii.The Participant will not disclose or use for the Participant’s own benefit or
purposes or the benefit or purposes of any other person, entity or enterprise,
other than the Company Group, any Confidential Information; provided that the
foregoing shall not apply to the disclosure of information which (i) has become
public other than as a result of the Participant’s breach of this covenant or a
third party’s breach of obligations owed to the Company Group, (ii) is acquired
by the Participant from others who have no direct or indirect confidential
commitment to the any member of the Company Group with respect to same, (iii) is
independently developed by the Participant, (iv) is required by law to be
disclosed, so long as the Participant has provided the Employer with at least
five (5) days’ written notice prior to any disclosure required by law. The
Participant understands that the covenant contained in the foregoing sentence
shall apply (A) with respect to Confidential Information other than Trade
Secrets, at all times during employment with the Employer or any other member of
the Company Group and for three (3) years thereafter, and (B) with respect to
Trade Secrets, at all times such data or information constitutes a “trade
secret” under applicable law.
For purposes of clarity, the Participant acknowledges that as used in this
Agreement, the meaning of Confidential Information shall also include, without
limitation, proprietary or confidential information relating to: any information
(whether oral or written) with respect to, or any matter relating to any member
of the Company Group, any Portfolio Company or any Fund, or any Affiliate of any
of the foregoing, including any and all reports, data, interpretations,
forecasts, records, analyses, compilations, studies or other documents prepared
by or provided to the Participant in connection with the Participant’s provision
of services to any member of the Company Group or an Affiliate or in connection
with any existing or contemplated transaction or investment related activities
of any member of the Company Group, any Fund, any Portfolio Company, or any
Affiliate of any of the foregoing (whether or not such information was prepared
by or provided to the Participant in his or her capacity as an employee or in
connection with the Participant’s provision of services).
iii.The Participant agrees that even if information in the Participant’s
possession is not within or covered by the description set forth in Section
2(b), if the information in the Participant’s possession gives any member of the
Company Group a competitive advantage over its competitors by virtue of it not
being publicly known, then it is still deemed to constitute Confidential
Information for purposes of this Agreement.
A-3



--------------------------------------------------------------------------------



iv.The Participant acknowledges that if Confidential Information were disclosed
to third parties or used by third parties and/or the Participant without written
permission of the Employer, that the disclosure or use would seriously and
irreparably damage the Company Group and would cause the Company Group to lose
certain competitive advantages.
v.The Participant agrees that all Records shall remain the exclusive property of
the applicable member of the Company Group and shall not be removed from the
premises of the applicable member of the Company Group unless in accordance with
a written policy of the Employer or upon the written consent of the General
Counsel of the Employer.
vi.The Participant agrees that upon the effective date of the termination of the
Participant’s employment with the Employer for any reason, the Participant will
immediately return to the Employer all Records and not retain any copies
thereof.
vii.Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict Participant from lawfully: (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by, any governmental authority
regarding a possible violation of any law; (ii) responding to any inquiry or
legal process directed to Participant from any such governmental authority;
(iii) testifying, participating or otherwise assisting in any action or
proceeding by any such governmental authority relating to a possible violation
of law; or (iv) making any other disclosures that are protected under the
whistleblower provisions of any applicable law. Additionally, pursuant to the
federal Defend Trade Secrets Act of 2016, an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (A) is made (1) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney and (2) solely for the purpose of reporting or investigating a
suspected violation of law; (B) is made to the individual’s attorney in relation
to a lawsuit for retaliation against the individual for reporting a suspected
violation of law; or (C) is made in a complaint or other document filed in a
lawsuit or proceeding, if such filing is made under seal. Nothing in this
Agreement requires Participant to obtain prior authorization before engaging in
any conduct described in this paragraph, or to notify the Employer that
Participant has engaged in any such conduct.
3. Non-Disparagement: The Participant shall refrain, both during and for a
period of thirty-six (36) months after the termination of the employment
relationship, from publishing any oral or written statements about any member of
the Company Group or any of their affiliates, or any member of the Company
Group’s or such affiliates’ directors, officers, employees, consultants, agents,
representatives, customers, or suppliers that are disparaging, slanderous,
libelous, or defamatory or that place any member of the Company Group or any of
their affiliates, or any member of the Company Group’s or any such affiliates’
directors, officers, employees, consultants, agents, or representatives in a
false light before the public.
4. Non-Competition; Non-Solicitation. The Participant and the Employer agree to
the non-competition and non-solicitation provisions of this Exhibit A in
consideration for the Confidential Information provided by the Company Group and
its Affiliates to the Participant
A-4



--------------------------------------------------------------------------------



pursuant to the Participant’s employment with the Employer, to further protect
the Trade Secrets and Confidential Information disclosed or entrusted to the
Participant or created or developed by the Participant for the Company Group or
its Affiliates, to protect the business goodwill of the Company Group and its
Affiliates developed through the efforts of the Participant and the business
opportunities disclosed or entrusted to the Participant and the other legitimate
business interests of the Company Group and its Affiliates, and as an express
incentive for the Employer to enter into the Agreement.
1.Subject to the exceptions set forth in Section 4(b) below, the Participant
expressly covenants and agrees that during the Noncompetition Prohibited Period,
the Participant will refrain from carrying on or engaging in, directly or
indirectly, any Competing Business. Accordingly, the Participant will not,
directly or indirectly, own, manage, operate, join, become an employee of,
partner in, owner, or member of, control or participate in, be connected with or
loan money to, sell or lease equipment or property to, serve as a consultant to,
or as a member of the board of directors of, or otherwise be affiliated with any
Competing Business in the Restricted Area.
2.Notwithstanding the restrictions contained in Section 4(a), the Participant or
any of the Participant’s affiliates may, without violating the provisions of
Section 4(a) maintain as a passive investment an ownership interest in any
entity or investment vehicle, whether public or private; provided, that neither
the Participant nor any of the Participant’s affiliates has the power, directly
or indirectly, to control or direct the management or affairs of any such entity
and is not involved in the management of such entity .
3.The Participant further expressly covenants and agrees that during the
Nonsolicitation Prohibited Period, the Participant will not, and the Participant
will cause the Participant’s affiliates not, to engage or employ, or solicit or
contact with a view to the engagement or employment of, any person who is an
officer or employee of any member of the Company or any of their Affiliates,
canvass, solicit, approach, divert or entice away, or cause to be canvassed,
solicited, approached, diverted or enticed away, from any member of the Company
Group or any of their Affiliates any person who or which is a retail or office
tenant of any of such entities during the period during which the Participant
was employed by any member of the Company Group or any such members’ Affiliates,
to the extent such activity is to the detriment of the Company Group, or (iii)
canvass, solicit, approach, divert or entice away, or cause to be canvassed,
solicited, approached, diverted, or enticed away, from any member of the Company
Group or any of their Affiliates any person who or which is a borrower of any of
such entities during the period during which the Participant was employed by any
member of the Company Group or any such members’ Affiliates. Notwithstanding the
foregoing, the restrictions of Section 4(c)(i) shall not apply with respect to
an officer or employee who responds to a general solicitation that is not
specifically directed at officers and employees of any member of the Company
Group or any of their Affiliates.
4.Before accepting employment, engaging in service, or otherwise becoming
affiliated with any other person or entity during any Prohibited Period, the
Participant will inform such person or entity of the restrictions contained in
this Exhibit A.
A-5



--------------------------------------------------------------------------------



5. Relief. The Participant and the Employer agree and acknowledge that the
limitations as to time, geographical area, and scope of activity to be
restrained as set forth in Section 4 are reasonable and do not impose any
greater restraint than is necessary to protect the legitimate business interests
of the Company Group and its Affiliates. The Participant and the Employer also
acknowledge that money damages would not be a sufficient remedy for any breach
of this Exhibit A by the Participant, and the Employer shall be entitled to
enforce the provisions of this Exhibit A by terminating payments then owing to
the Participant under the Plan (or to recoup payments previously made
thereunder) or otherwise, and any member of the Company Group or its Affiliates
shall be entitled to specific performance and injunctive relief as remedies for
such breach or any threatened breach. Such remedies shall not be deemed the
exclusive remedies for a breach of this Exhibit A but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from the Participant and the Participant’s agents.
6. Reasonableness; Enforcement. The Participant hereby represents that the
Participant has read and understands, and agrees to be bound by, the terms of
this Exhibit A. The Participant acknowledges that the geographic scope and
duration of the covenants contained in this Exhibit A are the result of
arm’s-length bargaining and are fair and reasonable in light of (a) the nature
and wide geographic scope of the Company Group’s operations of the Business, (b)
the Participant’s contact with the Company Group’s business in all jurisdictions
in which it is conducted, which includes the entire Restricted Area, and (c) the
amount of confidential information that the Participant is receiving in
connection with the performance of the Participant’s duties on behalf of the
Company Group and/or its Affiliates and the amount of goodwill with which the
Participant is and/or will be connected and will help build on behalf of the
Company Group and its Affiliates. It is the desire and intent of the parties
that the provisions of this Exhibit A be enforced to the fullest extent
permitted under applicable Legal Requirements, whether now or hereafter in
effect; therefore, to the extent permitted by applicable Legal Requirements, the
Participant and the Employer hereby waive any provision of applicable Legal
Requirements that would render any provision of this Exhibit A invalid or
unenforceable.
7. Reformation; Severability. The Employer and the Participant agree that the
foregoing restrictions are reasonable under the circumstances and that any
breach of the covenants contained in this Exhibit A would cause irreparable
injury to the Company Group and its Affiliates. The Participant understands that
the foregoing restrictions may limit the Participant’s ability to engage in
certain businesses anywhere in the Restricted Area during the Noncompetition
Prohibited Period, but acknowledges that the Participant will receive sufficient
consideration from the Employer and its Affiliates to justify such restriction.
Further, the Participant acknowledges that the Participant’s skills are such
that the Participant can be gainfully employed in non-competitive employment and
that the agreement to not compete will not prevent the Participant from earning
a living. Nevertheless, if any of the aforesaid restrictions are found by a
court of competent jurisdiction to be unreasonable, or overly broad as to
geographic area or time, or otherwise unenforceable, the parties intend for the
restrictions herein set forth to be modified by the court making such
determination so as to be reasonable and enforceable and, as so modified, to be
fully enforced. If, due to applicable law, a court is not permitted to modify a
restriction within this Exhibit A that it deems overly broad, then the court
A-6



--------------------------------------------------------------------------------



shall have the power to, and shall, sever such overly broad restriction (or any
portion thereof) so that the restrictions after such severance are enforceable
and shall be fully enforced. By agreeing to this contractual modification
prospectively at this time, the Employer and the Participant intend to make this
Exhibit A enforceable under the law or laws of all applicable states and other
jurisdictions so that the entire agreement not to compete and this Agreement as
prospectively modified shall remain in full force and effect and shall not be
rendered void or illegal. Such modification shall not affect the payments made
to the Participant under the Plan.
8. Applicable Law; Venue. This Participation Agreement is governed by Georgia
law, without giving effect to its conflicts of law principles. The Participant
consents to the jurisdiction of the Fulton County District State Court in
Atlanta, Georgia although the Company Group may choose to seek enforcement of
the Restrictive Covenants in any jurisdiction where the Participant may be
found.
9. Third Party Beneficiary. The Participant and Employer agree that any member
of the Company Group who is not a party to this agreement shall be a third-party
beneficiary and is entitled to enforce the obligations set forth in this Exhibit
A as if a party hereto.





A-7

